                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:18-CR-00133-RJC-DCK
 USA                                             )
                                                 )
    v.                                           )                ORDER
                                                 )
 MARCUS LENARD ARMSTRONG                         )
                                                 )

         THIS MATTER is before the Court on local counsel’s motion to be excused from

attending the sentencing hearing scheduled for January 31, 2019. (Doc. No. 32).

         Lead counsel in this case was granted pro hac vice admission, (Doc. No. 7: Order), which

ordinarily requires the accompaniment of local counsel at all hearings. LCrR 44.1, LCvR

83.1(b)(1). However, the Court finds the circumstances alleged in the motion establish good

cause to excuse local counsel’s appearance.

         IT IS, THEREFORE, ORDERED that local counsel’s motion, (Doc. No. 32), is

GRANTED, and he is excused from attending the sentencing hearing scheduled for January 31,

2019.

 Signed: January 9, 2019
